Exhibit 10.1
July 19, 2010
AMCON Distributing Company
7405 Irvington Road
Omaha, Nebraska 68122
And
Chamberlin Natural Foods, Inc.
430 North Orlando Avenue
Winter Park, Florida 32789
And
Health Food Associates, Inc.
7807 East 51st Street
Tulsa, Oklahoma 74145

         
 
  Re:   Fourteenth Amendment to Amended and Restated Loan and Security Agreement
(this “Amendment”)

Ladies and Gentlemen:
AMCON Distributing Company, a Delaware corporation (“AMCON”), Chamberlin Natural
Foods, Inc., a Florida corporation (“Chamberlin Natural”), and Health Food
Associates, Inc., an Oklahoma corporation (“Health Food”) (AMCON, Chamberlin
Natural, and Health Food are each referred to as a “Borrower” and are
collectively referred to as “Borrowers”) and Bank of America, N.A., as successor
in interest to LaSalle Bank National Association, a national banking association
(in its individual capacity, “BofA”), as agent (in such capacity as agent,
“Agent”) for itself, M&I Marshall & Ilsley Bank (successor by merger to Gold
Bank), and all other lenders from time to time party to the Loan Agreement
referred to below (“Lenders”), have entered into that certain Amended and
Restated Loan and Security Agreement dated September 30, 2004 (the “Loan
Agreement”). From time to time thereafter, Borrowers, Agent and Lenders have
executed various amendments (each an “Amendment” and collectively the
“Amendments”) to the Loan Agreement (the Loan Agreement and the Amendments
hereinafter are referred to, collectively, as the “Agreement”). Borrowers, Agent
and Lenders now desire to further amend the Agreement as provided herein,
subject to the terms and conditions hereinafter set forth.

 

 



--------------------------------------------------------------------------------



 



AMCON Distributing Company
Chamberlin Natural Foods, Inc.
Health Food Associates, Inc.
July 19, 2010
Page 2
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1. Amendment of the Agreement.
(a) Section 10 of the Agreement is amended and restated in its entirety to read
as follows:
10. TERMINATION; AUTOMATIC RENEWAL.
THIS AGREEMENT SHALL BE IN EFFECT FROM THE DATE HEREOF UNTIL JANUARY 1, 2012
(THE “ORIGINAL TERM”) AND SHALL AUTOMATICALLY RENEW ITSELF FROM YEAR TO YEAR
THEREAFTER (EACH SUCH ONE-YEAR RENEWAL BEING REFERRED TO HEREIN AS A “RENEWAL
TERM”) UNLESS (A) THE DUE DATE OF THE LIABILITIES IS ACCELERATED PURSUANT TO
SECTION 16 HEREOF; OR (B) A BORROWER OR ANY LENDER ELECTS TO TERMINATE THIS
AGREEMENT AT THE END OF THE ORIGINAL TERM OR AT THE END OF ANY RENEWAL TERM BY
GIVING THE OTHER PARTIES HERETO WRITTEN NOTICE OF SUCH ELECTION AT LEAST NINETY
(90) DAYS PRIOR TO THE END OF THE ORIGINAL TERM OR THE THEN CURRENT RENEWAL
TERM. If one or more of the events specified in clauses (A) and (B) occurs, then
(i) Agent and Lenders shall not make any additional Loans on or after the date
identified as the date on which the Liabilities are to be repaid; and (ii) this
Agreement shall terminate on the date thereafter that the Liabilities are paid
in full. At such time as Borrowers have repaid all of the Liabilities and this
Agreement has terminated, each Borrower shall deliver to Agent and Lenders a
release, in form and substance satisfactory to Agent, of all obligations and
liabilities of Agent and its Lenders and their officers, directors, employees,
agents, parents, subsidiaries and affiliates to such Borrower, and if such
Borrower is obtaining new financing from another lender, such Borrower shall
deliver such lender’s indemnification of Agent and Lenders, in form and
substance satisfactory to Agent, for checks which Agent has credited to such
Borrower’s account, but which subsequently are dishonored for any reason or for
automatic clearinghouse or wire transfers not yet posted to such Borrower’s
account. If, during the term of this Agreement, Borrowers prepay all of the
Liabilities and this Agreement is terminated, Borrowers jointly and severally
agree to pay to Agent, for the benefit of the Lenders, as a prepayment fee, in
addition to the payment of all other Liabilities, an amount equal to one-half of
one percent (1/2%) of the Maximum Loan Limit if such prepayment occurs on or
before January 1, 2011. Notwithstanding the foregoing, no prepayment fee shall
be required in the event that such prepayment occurs after January 1, 2011.

 

-2-



--------------------------------------------------------------------------------



 



AMCON Distributing Company
Chamberlin Natural Foods, Inc.
Health Food Associates, Inc.
July 19, 2010
Page 3
2. Conditions of Amendment. This Amendment shall not become effective until
Agent shall have received this Amendment, duly executed by the parties hereto.
3. Representations and Warranties. The representations and warranties set forth
in Section 11 of the Agreement shall be deemed remade as of the date hereof by
each Borrower, except that any and all references to the Agreement in such
representations and warranties shall be deemed to include this Amendment. No
Event of Default has occurred and is continuing and no event has occurred and is
continuing which, with the lapse of time, the giving of notice, or both, would
constitute an Event of Default under the Agreement.
4. Costs and Expenses. Borrowers agree to pay on demand all costs and expenses
of or incurred by Agent (including, but not limited to, legal fees and expenses)
in connection with the negotiation, preparation, execution and delivery of this
Amendment. In addition to the foregoing, the Borrower agrees to pay to the Agent
for the benefit of the Lenders an amendment fee equal to $25,000 which shall be
fully earned and non-refundable as of the date hereof and be distributed to the
Lenders in accordance with their Pro Rata Share of the loan commitments.
5. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile or other electronic means shall be equally as
effective as delivery of a manually executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by facsimile or other
electronic means also shall deliver a manually executed counterpart of this
Amendment but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.
6. Reaffirmation. Except as expressly amended hereby, the Agreement and the
Other Agreements are hereby ratified and confirmed by the parties hereto and
remain in full force and effect in accordance with the terms thereof. Each
Borrower hereby reaffirms its grant of the security interest in the Collateral.
7. Governing Law. This Amendment shall be governed by and construed under the
laws of the State of Illinois, without regard to conflict of laws principles of
such State.
[Signatures appear on following pages]

 

-3-



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., a national banking association, as Agent and
a Lender
      By:   /s/ Jason Hoefler         Title: VP              M&I MARSHALL &
ILSLEY BANK, as a Lender
      By:   /s/ Sam S. Pepper, Jr.         Title: EVP              M&I MARSHALL
& ILSLEY BANK, as a Lender
      By:   /s/ Michael Doyle         Title: Vice President   

          ACKNOWLEDGED AND AGREED TO this 19th day of July, 2010:    
 
        AMCON DISTRIBUTING COMPANY    
 
       
By:
  /s/ Andrew C. Plummer
 
Title: CFO / VP    
 
        CHAMBERLIN NATURAL FOODS, INC.    
 
       
By:
  /s/ Clifford Ginn
 
Title: : VP    
 
        HEALTH FOOD ASSOCIATES, INC.    
 
       
By:
  /s/ Clifford Ginn
 
Title: : VP    

 

 